
	
		II
		112th CONGRESS
		1st Session
		S. 922
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  authorize the Secretary of Labor to provide grants for Urban Jobs Programs, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Urban Jobs Act of
			 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)One-third of
			 minority youth are unemployed.
				(2)The labor force
			 participation rate for persons without a high school diploma is 20 percentage
			 points lower than the labor force participation rate for high school
			 graduates.
				(3)Nationally,
			 approximately 70 percent of all students graduate from high school, but
			 African-American and Hispanic students have a 55 percent or lower chance of
			 graduating from high school.
				(4)High school
			 dropouts from the class of 2004 will cost the Nation more than $325,000,000,000
			 in lost wages, taxes, and productivity over their lifetimes.
				(5)Only 52 percent
			 of students in the 50 largest cities in the United States graduate from high
			 school. That rate is below the national high school graduation rate of 70
			 percent, and also falls short of the average high school graduation rate of 60
			 percent for urban districts across the Nation.
				(6)Over a lifetime,
			 a high school dropout earns, on average, about $260,000 less than a high school
			 graduate, and about $1,000,000 less than a college graduate.
				(7)Approximately 75
			 percent of State prison inmates and 59 percent of Federal prison inmates have
			 not completed high school. Increasing the high school completion rate by 1
			 percent for all men ages 20 to 60 would save the United States $1,400,000,000
			 annually in reduced costs associated with crime.
				(8)According to a
			 recent study, a 10-percent increase in the male high school graduation rate
			 would reduce arrest rates for murder and assault by about 20 percent, motor
			 vehicle theft by 13 percent, and arson by 8 percent.
				(b)PurposeIt
			 is the purpose of this Act to provide adequate resources for national nonprofit
			 organizations to prevent and reduce the disproportionate incarceration of
			 eligible youth, especially minority youth, and to prepare eligible youth for
			 entry into employment, or education leading to employment, that places
			 participants on a path to economic self-sufficiency and provides opportunities
			 for advancement, by providing a comprehensive set of services that includes job
			 training, education, and support services.
			3.Urban jobs
			 programs
			(a)In
			 generalSubtitle D of title I of the Workforce Investment Act of
			 1998 is amended by inserting after section 173A (29 U.S.C. 2918a) the
			 following:
				
					173B.Urban jobs
				programs
						(a)PurposeThe
				purpose of this section is to provide, through competitive grants, needed
				resources for the following objectives:
							(1)To establish a
				feeder system for youth ages 18 through 24, who are out-of-school youth or are
				or have been subject to the criminal justice process, in urban communities,
				into employment, or education leading to employment, through national
				intermediaries that have demonstrated effectiveness in conducting outreach to,
				and serving, eligible youth through a national network of community-based
				affiliates.
							(2)To provide a
				holistic approach for preparing eligible youth in urban communities for entry
				into employment, or education leading to employment, through a comprehensive
				set of services.
							(3)To prevent and
				reduce the disproportionate incarceration of eligible youth in urban
				communities, including minority youth.
							(b)DefinitionsIn
				this section:
							(1)Community-based
				affiliateThe term community-based affiliate means a
				community-based organization that is an affiliate of a national
				intermediary.
							(2)Eligible
				youthThe term eligible youth means individuals ages
				18 through 24 who—
								(A)are not enrolled
				in secondary or post-secondary school; or
								(B)are or have been
				subject to any stage of the criminal justice process.
								(3)National
				intermediaryThe term national intermediary means a
				national private nonprofit community-based organization that—
								(A)has an affiliate
				network comprised of community-based organizations in at least 50 or more urban
				communities;
								(B)has demonstrated
				expertise and effectiveness in conducting outreach to eligible youth and
				providing workforce investment activities to such youth; and
								(C)has operated in
				25 States continuously for more than 20 years.
								(4)RecidivismThe
				term recidivism means a tendency to return to criminal
				behavior.
							(5)Unsubsidized
				jobThe term unsubsidized job means an employment
				position with an employer—
								(A)that pays the
				wages for the position; and
								(B)that does not
				receive public funds for the creation and maintenance of the employment
				position.
								(6)Urban jobs
				programThe term Urban Jobs Program means an Urban
				Jobs Program funded under subsection (c).
							(c)Urban jobs
				program grants
							(1)GrantsThe
				Secretary is authorized to make grants, on a competitive basis, to national
				intermediaries for the purpose of carrying out Urban Jobs Programs that provide
				a comprehensive set of services to eligible youth in urban communities to
				provide such youth with a pathway to employment, or education leading to
				employment.
							(2)Application
								(A)Form and
				procedureTo be eligible to receive a grant under this
				subsection, a national intermediary shall submit an application at such time,
				in such manner, and accompanied by such information as the Secretary may
				require.
								(B)Minimum
				requirementsThe Secretary shall require that the application
				contain, at a minimum—
									(i)a
				request for the grant, specifying the amount of the grant requested and
				proposed uses of the grant funds;
									(ii)a description of
				how the national intermediary will meet, for participants in the Urban Jobs
				Program, goals consisting of—
										(I)increased
				long-term employment in unsubsidized jobs;
										(II)reduced
				recidivism;
										(III)increased
				attainment of the recognized equivalent of a high school diploma;
										(IV)improved
				literacy and numeracy; and
										(V)increased
				attainment of industry-recognized certificates or credentials, or preparation
				for entry into an institution of higher education without need for further
				remediation;
										(iii)a description
				of underlying supports for the program, including—
										(I)engaged community
				partners;
										(II)staff expertise
				in youth development; and
										(III)demonstrated
				understanding of youth characteristics;
										(iv)a description of
				how the program will enable program participants to achieve outcomes consisting
				of—
										(I)creation of
				caring relationships with peers and staff;
										(II)creation of
				goals (such as the attainment described in clause (ii)(III), attainment of
				employment, admission to or completion of a degree at an institution of higher
				education, attainment of industry-recognized certificates or credentials, or
				preparation for entry into an institution of higher education without need for
				further remediation);
										(III)participation
				in opportunities to contribute to the community through service or
				volunteerism;
										(IV)development of
				21st century workplace skills, including critical thinking and
				collaboration;
										(V)development of a
				sense of responsibility for one’s future;
										(VI)development of
				plans or strategies to meet one’s goals;
										(VII)reduction of
				risk-taking behaviors;
										(VIII)achievement of
				improved educational outcomes (such as numeracy, literacy, or the attainment
				described in clause (ii)(II));
										(IX)achievement of
				improved employment outcomes; and
										(X)reduction of
				recidivism; and
										(v)a description of
				activities to be provided through the Urban Jobs Program that lead to the
				attainment of industry-recognized certificates or credentials described in
				paragraph (3).
									(3)Eligible
				activitiesA national intermediary that receives a grant under
				this subsection shall use the funds made available through the grant to carry
				out an Urban Jobs Program, which shall include the following comprehensive set
				of services:
								(A)Case management,
				through an individual responsible for helping participants navigate the Urban
				Jobs Program activities.
								(B)Educational
				services, including skill assessment, reading and math remediation, educational
				enrichment, services involving preparation for and opportunities for attainment
				of the recognized equivalent of a high school diploma, services that connect to
				career pathways such as opportunities for attainment of industry-recognized
				certificates or credentials or for preparation for entry into an institution of
				higher education without the need for further remediation, and postsecondary
				education.
								(C)Employment and
				job readiness activities, including mentoring, community service opportunities,
				internships, on-the-job training, occupational skills training, personal
				development, and unsubsidized jobs.
								(D)Support services,
				health and nutrition service referral, substance abuse counseling and
				treatment, and provision of housing assistance, interpersonal and basic living
				skills, and transportation, child care, clothing, and other assistance as
				needed.
								(4)LimitationNot
				more than 2 percent of the funds appropriated for any fiscal year under section
				174(d) may be used for expenses associated with carrying out this
				subsection.
							(d)Reports
							(1)In
				generalNot later than August 1 following each program year for
				which amounts are made available to carry out this section, the Secretary of
				Labor shall submit to the Committee on Education and the Workforce of the House
				of Representatives and the Committee on Health, Education, Labor, and Pensions
				of the Senate, a report that details the progress made under this section in
				establishing Urban Jobs Programs through national intermediaries.
							(2)Inapplicability
				of Section 172The program shall not be subject to evaluations
				required under section 172.
							(e)National jobs
				council advisory committee
							(1)EstablishmentThe
				Secretary of Labor shall establish a committee to be known as the National Jobs
				Council Advisory Committee (referred to in this subsection as the
				Committee).
							(2)MembershipThe
				Committee shall be comprised of 11 members, appointed by the Secretary,
				consisting of—
								(A)3 individuals
				from the private sector, who are senior human resources or diversity employees
				with national or regional responsibilities, and who have experience in
				oversight that includes hiring, employee training, or overseeing employee
				relations;
								(B)5 representatives
				of employers in high-impact, high-growth industries, as defined by the
				Secretary;
								(C)1 national
				intermediary staff member; and
								(D)2 representatives
				from the Department of Labor.
								(3)Period of
				appointment; vacanciesMembers shall be appointed for the life of
				the Committee. Any vacancy in the Committee shall not affect the powers of the
				Committee, but shall be filled in the same manner as the original appointment
				was made.
							(4)Duties
								(A)AnalysisThe
				Committee shall analyze, and prepare recommendations for the Secretary
				concerning—
									(i)the design and
				operation of the program carried out under this section;
									(ii)long-term
				strategic priorities for the program; and
									(iii)the formulation
				and application of guidelines related to activities carried out under the
				program.
									(B)ReportsThe
				Committee shall prepare and submit to the Secretary periodic reports containing
				the recommendations described in subparagraph (A).
								(5)Personnel
								(A)Travel
				expensesThe members of the Committee shall not receive
				compensation for the performance of services for the Committee, but shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Committee. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of members of the Committee.
								(B)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Committee without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
								(6)Permanent
				committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.)
				shall not apply to the Committee.
							(f)Sense of
				Congress regarding local advisory committeesIt is the sense of
				Congress that—
							(1)a community-based
				affiliate receiving funding under this section should establish a local jobs
				council advisory committee to aid in establishing support from the local
				community for and guiding the local implementation of the program; and
							(2)not less than
				1/3 of the members the committee should be employers in
				high-impact, high-growth industries in the
				locality.
							.
			(b)FundingSection
			 174 of the Workforce Investment Act of 1998 (29 U.S.C. 2919) is amended by
			 adding at the end the following:
				
					(d)Urban Jobs
				ProgramsThere is authorized to be appropriated to carry out
				section 173B—
						(1)$20,000,000 for
				fiscal year 2012;
						(2)$30,000,000 for
				fiscal year 2013;
						(3)$40,000,000 for
				fiscal year 2014;
						(4)$50,000,000 for
				fiscal year 2015; and
						(5)$60,000,000 for
				fiscal year
				2016.
						.
			(c)Conforming
			 amendmentThe table of
			 contents in section 1(b) of the Workforce Investment Act of 1998 is
			 amended—
				(1)by inserting a
			 period at the end of the item relating to section 173A; and
				(2)by inserting
			 after the item relating to section 173A the following:
					
						
							Sec. 173B. Urban jobs
				programs.
						
						.
				
